                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                                   §
                                                         §      CHAPTER 7
ORLY GENGER,                                             §
                                                         §      CASE NO. 19-10926-TMD
           Debtor.                                       §

             AMENDED EXHIBIT LIST AND WITNESS LIST OF SAGI GENGER,
           TPR INVESTMENT ASSOCIATES, INC., DALIA GENGER, D&K GP LLC,
                       AND THE ORLY GENGER 1993 TRUST

           Sagi Genger, TPR Investment Associates, Inc., Dalia Genger, D&K GP LLC, and the

Orly Genger 1993 Trust (collectively, the “Parties”), creditors and parties in interest in the above

captioned Chapter 7 case, serve this Amended Exhibit List and Witness List and respectfully

designate the following potential exhibits1 and witnesses for the October 31, 2019 hearing

regarding the Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue, and

Memorandum of Law in Support [Docket No. 32]:

                                                     Exhibits


    Exh.        Date                        Description                     Marked Object             Admitted

                                                                                             X
      1     1/2/2009         Surrogate Roth Decision

      2     1/10/2011        Withdrawn
                                                                                             X
      3     9/20/2011        Arie and Orly's 2011 Complaint

      4     6/4/2012         Withdrawn
                             Orly Genger Third Amended                                       X
      5     10/15/2012
                             Petition
      6     1/23/2013        Withdrawn


1
  Certain exhibits marked with a “**” are confidential pursuant to the Protective Order and have not been circulated
to the parties who have not been authorized to receive same.


{01519/0001/00242062.1}
    7     6/16/2013       2013 Settlement Agreement

    8     6/16/2013       Notes
                                                              X
    9     7/1/2013        Money Flow**
                                                              X
    10 5/15/2014          Keenan Opinion and Order 2
                          App. Div. Order and Decision to     X
    11 7/24/2014
                          Dismiss Appeal
                          Judge Forrest 2015 Opinion and
    12 1/5/2015
                          Order
                          Orly Genger American Express
    13 10/2/2016
                          Account Statement
                          Second Circuit Rakoff Order, Sagi
    14 10/20/2016
                          Genger v. Orly Genger
    15 12/2/2016          Withdrawn
                                                              X
    16 3/31/2017          2017 Agreement**
                                                              X
    17 7/13/2017          Herschmann's Mortgage
                          First Amendment to Subordinated     X
    18 11/20/2017
                          Notes**
    19 11/27/2017         Orly Declaration 1

    20 1/25/2018          Herschmann NY Declaration

    21 1/25/2018          Orly Declaration 2

    22 5/16/2018          Orly Declaration 3
                          Judge Forrest 2018 Opinion and      X
    23 7/27/2018
                          Order
                                                              X
    24 8/17/2018          Judgment on Motion to Dismiss

    25 8/17/2018          Withdrawn

    26 9/14/2018          Orly Declaration 4
                                                              X
    27 10/13/2018         Orly Genger 2017 Tax Returns**

    28 10/16/2018         Orly's 2018 Inter Answers
                                                              X
    29 11/21/2018         Orly 2 Circuit Opening Brief


{01519/0001/00242062.1}
                               Transcript of Hearing Before         X
       30 1/8/2019
                               Freeman
                                                                    X
       31 3/7/2019             Orly Genger Depo**

       32 3/11/2019            Orly 2 Circuit Reply Brief
                                                                    X
       33 3/25/2019            Judge Jaffe Decision and Order
                               Excerpt from 4.3.19 Arie Genger
                                                                    X
       34 4/3/2019             Deposition transcript, lines 5:21-
                               6:6**
                                                                    X
       35 4/15/2019            WDTX Order
                               Orly Genger’s April 15, 2019
       36 4/15/2019            Extension Requests, State and
                               Federal2
                                                                    X
       37 4/30/2019            Letter to Kasowitz
                                                                    X
       38 5/2/2019             Kasowitz Response to Letter
                                                                    X
       39 6/4/2019             Kupka Accounts Report**
                               Sagi 2019 Brief, Dalia Genger v.     X
       40 6/11/2019
                               Sagi Genger v. Orly Genger**
                                                                    X
       41 6/11/2019            2019 Notice
                                                                    X
       42 6/13/2019            Extension Request
                                                                    X
       43 6/26/2019            So-Ordered Scheduling Stipulation
                               Second Circuit Broderick Order,
                                                                    X
       44 6/28/2019            Dalia Genger v. Sagi Genger v.
                               Orly Genger
       45 7/3/2019             Notice of Bankruptcy: Orly Genger
                               Statement of Financial Affairs and
       46 8/8/2019
                               Schedules
       47 9/2019               Withdrawn

       48 9/3/2019             Withdrawn
                                                                    X
       49 9/5/2019             Orly Genger Address



2
    To be supplemented, if applicable.


{01519/0001/00242062.1}
                                                            X
    50 9/16/2019          Trustee Reargument
                                                            X
    51 10/4/2019          2009 Reargument Decision
                          Email From Taube_Orly out of      X
    52 10/8/2019
                          Country
                                                            X
    53 10/13/2019         100 Last Lawsuits of Herschmann

    54 12/09/2019         Withdrawn

    55                    Withdrawn
                                                            X
    56                    1:2011cv05602 Docket
                                                            X
    57                    1:2013cv08243 Docket
                                                            X
    58                    1:2014cv01006 Docket
                                                            X
    59                    1:2014cv05683 Docket
                                                            X
    60                    1:2017cv08181 Docket
                                                            X
    61                    1:2019mc00210 Docket
                                                            X
    62                    1:2019cv09319 Docket
                                                            X
    63                    1:2019cv09365 Docket
                                                            X
    64                    1:2019mc00459 Docket
                                                            X
    65                    100697/2008 Docket
                                                            X
    66                    109749/2009 Docket
                                                            X
    67                    651089/2010 Docket
                                                            X
    68 5/8/19             Letter re AmEx
                                                            X
    69                    Judge Freeman Referral
                                                            X
    70                    Judge Gammerman Hearing
                                                            X
    71                    Herschmann Lawyer in Texas
                          Federal Home Loan Mortgage        X
    72
                          Herschmann


{01519/0001/00242062.1}
                                                                               X
    73                    JLS Equities Herschmann
                          US Bank National Association                         X
    74
                          Herschmann
                                                                               X
    75                    NJ Property Detail
                                                                               X
    76 10/25/2019         Dalia Doctor letter
                                                                               X
    77                    Brady v. Ross

         The Parties also incorporate any exhibits identified by any other party. Additionally, The

Parties include all writings and/or documents that are necessary to explain, complete or

otherwise put in context any writings and/or documents introduced by any other party.

Furthermore, the Parties also include any exhibits that may be necessary for rebuttal purposes but

that are not reasonably anticipated at this time.

                                           WITNESSES

         1. Orly Genger;
         2. Eric Herschmann;
         3. Michael Bowen;
         4. John Dellaportas (solely for the limited purpose of responding to authenticity
            objections);
         5. Any witnesses identified or called by any other party; and
         6. Any witnesses necessary for rebuttal purposes that are not reasonably anticipated at
            this time.

         The Parties reserve the right to amend or supplement this Amended Exhibit List and/or

Witness List at any time prior to the hearing in accordance with all applicable rules.

Dated: October 30, 2019




{01519/0001/00242062.1}
                          Respectfully submitted,

                          By: /s/ Sabrina L. Streusand
                              Sabrina L. Streusand
                              State Bar No. 11701700
                              Streusand Landon, Ozburn & Lemmon, LLP
                              1801 S. MoPac Expressway, Suite 320
                              Austin, Texas 78746
                              (512) 236-9901 (Telephone)
                              (512) 236-9904 (Facsimile)
                              streusand@slollp.com

                              John Dellaportas (admitted pro hac)
                              Emmet, Marvin & Martin, LLP
                              120 Broadway
                              New York, New York 10271
                              (212) 238-3000 (Telephone)
                              jdellaportas@emmetmarvin.com

                              COUNSEL TO SAGI GENGER and TPR
                              INVESTMENT ASSOCIATES, INC.

                              and

                          By: /s/ Shelby A. Jordan
                              Shelby A. Jordan
                              State Bar No. 11016700
                              Jordan Holzer & Ortiz, P.C.
                              500 N. Shoreline Blvd., Suite 900
                              Corpus Christi, Texas 78401
                              (361) 884-5678 (Telephone)
                              (361) 888-5555 (Facsimile)
                              sjordan@jhwclaw.com

                              COUNSEL TO DALIA GENGER and
                              D&K GP LLC

                              and




{01519/0001/00242062.1}
                                             By: /s/ Jay H. Ong
                                                 Jay H. Ong
                                                 State Bar No. 24028756
                                                 Munsch Hardt Kopf & Harr, P.C.
                                                 303 Colorado Street, Suite 2600
                                                 Austin, Texas 78701
                                                 (512) 391-6100 (Telephone)
                                                 (512) 391-6149 (Facsimile)
                                                 jong@munsch.com

                                                   COUNSEL TO
                                                   THE ORLY GENGER 1993 TRUST

                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 30, 2019, a true and correct copy of the
above referenced document was served via ECF filing and/or regular U.S. mail on the following
parties:
         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         Attn: Shane Tobin
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042


{01519/0001/00242062.1}
         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby A. Jordan
         Jordan Holzer & Ortiz, P.C.
         500 N. Shoreline Blvd, Suite 900
         Corpus Christi, Texas 78401


                                            /s/ Sabrina L. Streusand
                                            Sabrina L. Streusand




{01519/0001/00242062.1}
{01519/0001/00242062.1}
